 

Exhibit 10.33

 



EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (this “Agreement”) is entered into on July 29, 2014,
and is effective for all purposes as of the Effective Date (as defined below),
by and between Staffing 360 Solutions, Inc., a Nevada corporation (the
“Company”), and Jeff R. Mitchell (the “Executive”).

 

RECITALS:

 

WHEREAS, the Executive has heretofore been appointed as the Chief Financial
Officer of the Company; and

 

WHEREAS, the Company and the Executive now desire to enter into this Agreement
to memorialize the terms and conditions under which the Executive shall
hereinafter serve as the Chief Financial Officer of the Company.

 

NOW, THEREFORE, in consideration of the foregoing and of the respective mutual
covenants and agreements set forth below, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, and
intending to be legally bound, the parties hereto agree as follows:

 

1.                  Certain Definitions. The following capitalized terms shall
have the following meanings. All other capitalized terms used herein shall have
the meanings set forth in this Agreement.

 

(a)                “Board” means the Company’s Board of Directors or any
designated committee thereof.

 

(b)               “Cause”: For purposes of this Agreement, the Company shall
have “Cause” to terminate the Executive’s employment hereunder for any of the
following actions: (i) the Executive causing material harm to the Company
through (A) a material breach by the Executive of the terms and provisions of
this Agreement (including, without limitation, Section 4 hereof) or (B) the
commission by Executive of an act or acts of gross negligence, dishonesty, fraud
or willful malfeasance in the performance of his duties hereunder, (ii)
Executive is indicted for, or convicted of, or pleads guilty or nolo contendere
with respect to, theft, fraud, a crime involving moral turpitude or a felony
under federal or applicable state law, or (iii) the Executive’s willful failure
to perform his material duties under this Agreement (other than a failure due to
Disability) after thirty (30) day written notice specifying the failure, during
which period the Executive shall have the opportunity to cure such failure (it
being understood that if his failure to perform is not of a type requiring a
single action to cure fully, that he may commence the cure promptly after such
written notice and thereafter diligently prosecute such cure to completion).

 

(c)                “Common Stock” means the shares of common stock, par value
$0.00001 per share, of the Company.

 



 

 

 

(d)               “Contract Year” shall be a calendar year.

 

(e)                “Disability” shall mean the absence of the Executive from the
Executive’s duties to the Company for a total of 30 consecutive days, or 60 days
during any one six month period as a result of incapacity due to mental or
physical illness which is determined to be total and permanent by a physician
selected by the Company and acceptable to the Executive or the Executive’s legal
representative (such agreement as to acceptability not to be withheld
unreasonably).

 

(f)                “Effective Date” means March 17, 2014.

 

(g)               “Good Reason”: The Executive shall have Good Reason to resign
from employment upon the occurrence of any of the following events:

 

(i)                 any material adverse change in the Executive’s job titles,
duties, responsibilities, perquisites granted hereunder, or authority without
his consent, including no longer reporting directly to the Chairman (whether
Executive or Non-Executive) or the Chief Executive Officer of the Company;

 

(ii)               if the principal duties of the Executive are required to be
performed at a location other than New York, New York without his consent; or



(iii)             a material breach of this Agreement by the Company, including
without limitation, the failure to pay compensation or benefits when due
hereunder.

 

The Executive must provide to the Company written notice of his resignation
within ten (10) days following the occurrence of the event or events
constituting Good Reason and the Company shall have a period of thirty (30) days
following its receipt of such notice (the “Cure Period”) in which to cure such
event or events. If the Company does not cure the event or events constituting
the basis for Good Reason by the end of the Cure Period, the Executive may
resign from employment within seven (7) days immediately following the last day
of the Cure Period. A resignation or other voluntary termination of employment
by the Executive that does not comply with the requirements of this Section 1(g)
shall not constitute termination for Good Reason.

 

(h)               “Section 409A” shall mean, collectively, Section 409A of the
Internal Revenue Code of 1986, as amended, and the Department of Treasury
Regulations and other interpretive guidance promulgated thereunder, including
without limitation any such regulations or other guidance that may be issued
after the date of this Agreement.

 

2.                  Employment.

 

(a)                The Company shall continue to employ the Executive and the
Executive shall remain employed by the Company during the Contract Term (as
defined below) in the positions set forth in Section 3 and upon the other terms
and conditions herein provided unless the Executive’s employment is terminated
earlier as provided in Section 7 hereof.

 



 

 

 

(b)               The term of this Agreement shall begin on the Effective Date
and shall end on the third (3) year anniversary of the Effective Date (the
“Initial Term”) and, after the expiration of the Initial Term, this Agreement
shall automatically renew for successive one (1) year terms (each a “Renewal
Term” and, collectively with all Renewal Terms and the Initial Term, the
“Contract Term”), unless this Agreement is otherwise terminated pursuant to the
terms hereof.

 

3.                  Position and Duties.

 

(a)                During the Contract Term, the Executive shall serve as:

 

(i)                 the Chief Financial Officer of the Company and shall have
such duties, functions, responsibilities and authority as are consistent with
the Executive’s position as the senior financial officer of the Company and its
properties.

 

(b)               The Executive shall be required to spend all of his business
time on the business and affairs of the Company (unless approved in writing by
his immediate supervisor). An agreed exception to this relates to Jeff Mitchell
serving on the Board of AWGI which Board seat is approved but not expected to
take a material amount of time from the duties owed to the Company.

 

4.                  Right of First Offer; Confidential Information;
Non-Solicitation; Non-Disparagement; and Return of Company Property.

 

(a)                Right of First Offer. Without in any manner limiting or
modifying the fiduciary or similar duties of the Executive to the Company under
applicable law, in consideration of the benefits to inure to the Executive
hereunder, the Executive agrees that during the Contract Term, if the Executive
or any affiliate of the Executive (each, an “Executive Affiliate”) obtains or
otherwise becomes aware of an opportunity to acquire and/or invest in any
staffing company (the “Business Opportunity”), the Executive and/or Executive
Affiliate shall present such Business Opportunity to the Company and shall not
pursue any such Business Opportunity. However, during the Post-Termination
Restricted Period, in the event the Executive of any Executive Affiliate
receives a Business Opportunity, then Executive will (and will cause each
applicable Executive Affiliate to) first offer to the Company in writing (the
“Offer”) the opportunity to acquire and/or invest in the Business Opportunity
prior to directly and/or indirectly proceeding with such opportunity for the
account of the Executive or any Executive Affiliate. The Offer shall be in
writing and shall describe in reasonable detail the Business Opportunity and the
proposed transaction involving such Business Opportunity (including the terms of
any proposed acquisition of the Business Opportunity). The Company shall have a
period of fifteen (15) days from the receipt of the Offer to elect whether it
desires to accept the Offer and pursue the acquisition of the applicable
Business Opportunity. If the Company does not deliver an affirmative written
decision to accept the Offer to the Executive within fifteen (15) days of the
receipt of the Offer, the Executive or any Executive Affiliate shall be
permitted to pursue such opportunity for their own accounts.

 



 

 

 

As used herein, the term “Restricted Period” means: (i) any time during the
Contract Term and (ii) for a period of six (6) months following the termination
of this Agreement and the Executive’s association with the Company (the
“Post-Termination Restricted Period”).

 

(b)               Confidential Information. The Executive acknowledges that he
has had and will have access to confidential information (including, but not
limited to, current and prospective confidential know-how, marketing plans,
business plans, financial and pricing information, and information regarding
acquisitions, mergers and/or joint ventures) concerning the business, customers,
clients, contacts, prospects and assets of the Company and its subsidiaries
(collectively, the “Staffing 360 Entities”) that is unique, valuable and not
generally known outside the Staffing 360 Entities, and which was obtained from
the Staffing 360 Entities or which was learned as a result of the performance of
services by the Executive on behalf of the Staffing 360 Entities (“Confidential
Information”). The Executive agrees that he will not, at any time, directly or
indirectly, use, divulge, furnish or make accessible to any person any
Confidential Information, but instead will keep all Confidential Information
strictly and absolutely confidential and use such Confidential Information in
the furtherance of the business of the Staffing 360 Entities; provided, however,
that this provision shall not prevent the Executive from using his general
business skill and knowledge in any future employment to the extent such skill
and knowledge is not specifically related to the business of the Confidential
Information. The Executive will deliver promptly to the Company, at the
termination of his employment or at any other time at the Company’s request,
without retaining any copies (other than Executive Records, as defined below),
all documents and other materials in his possession relating, directly or
indirectly, to any Confidential Information. For purposes of this Agreement,
“Executive Records” shall mean any written or electronic records of the
Executive’s personal contacts.

 

(c)                Non-Solicitation of Employees. During the Restricted Period,
the Executive shall not solicit the employment or services of (whether as an
employee, officer, director, agent, consultant or independent contractor), any
employee, officer, director, full-time consultant or independent contractor of
the Staffing 360 Entities.

 

(d)               Non-Solicitation of Business Partners. During the Restricted
Period, the Executive shall not directly or indirectly, solicit or encourage, or
attempt to solicit or encourage, any customers, suppliers, licensees, agents,
consultants or independent contractors or other business partners or business
affiliates of the Staffing 360 Entities (collectively, “Business Partners”), to
cease doing business with or modify their business relationship with the
Staffing 360 Entities, or in any way intentionally interfere with the
relationship between any such Business Partner and the Staffing 360 Entities
(regardless of who initiates the contact).

 

(e)                Non-Disparagement. The Executive shall not make, and shall
not cause or direct any person or entity to make, any disparaging or untrue
comments or statements, whether written or oral, about any Staffing 360 Entity
(or any shareholder, member, director, manager or officer thereof). No Staffing
360 Entity shall make, and shall not cause or direct any person or entity to
make, any disparaging or untrue comments or statements, whether written or oral,
about Executive. “Disparaging” comments or statements include such comments or
statements which discredit, ridicule, or defame any person or entity or place
such person or entity in a negative light or impair the reputation, goodwill or
commercial interest thereof.

 



 

 

 

(f)                Return of Company Property/Passwords. The Executive hereby
expressly covenants and agrees that following termination of the Executive’s
employment with the Company for any reason or at any time upon the Company’s
request, the Executive will promptly return to the Company all property of the
Company in his possession or control (whether maintained at his office, home or
elsewhere), including, without limitation, all Company passwords, credit cards,
keys, laptop computers, cell phones and all copies of all management studies,
business or strategic plans, budgets, notebooks and other printed, typed or
written materials, documents, diaries, calendars and data of or relating to the
Staffing 360 Entities or their personnel or affairs, in whatever media
maintained; provided, that, the Executive shall be permitted to retain his
Executive Records.

 

(g)               Remedies for Breach. The Executive acknowledges that a breach
of this Section 4 would immediately and irreparably harm the Staffing 360
Entities and that a remedy at law would be inadequate to compensate the Staffing
360 Entities for their losses by reason of such breach and therefore that the
Company and/or the Staffing 360 Entities shall, in addition to any other rights
and remedies available under this Agreement, at law or otherwise, be entitled to
an injunction to be issued by any court of competent jurisdiction enjoining and
restraining the Executive from committing any violation of this Section 4,
without the necessity of proving actual damages or posting bond, and the
Executive hereby consents to the issuance of such injunction.

 

5.                  Place of Employment. During his employment hereunder, the
Executive shall be based at the Company’s offices located in New York, New York,
currently located at 641 Lexington Avenue; provided, that from the Effective
Date until June 30, 2014 (or such earlier date that executive relocates to New
York City on a permanent basis), Executive may work remotely from his personal
residence for up to one-third (1/3) of the time.

 

6.                  Compensation and Related Matters. During the Executive’s
employment hereunder, the Executive shall be paid the compensation and shall be
provided with the benefits described below:

 

(a)                Annual Base Salary. The Executive’s annual base compensation
(“Annual Base Salary”) shall be: (i) from the Effective Date through May 31,
2014, $200,000 (on an annualized basis), provided that such amount shall be
retroactively increased to $250,000 (on an annualized basis) subsequent to the
Executive’s permanent relocation to New York City, and (ii) from June 1, 2014
through December 31, 2014, $250,000 (on an annualized basis), each payable in
accordance with the Company’s prevailing payroll practices. The Annual Base
Salary paid to the Executive for each Contract Year shall be increased, but
shall not be decreased, at each anniversary of the Effective Date by the
increase in the Consumer Price Index for All Urban Consumers (CPI-U) for the
Northeast Region for all items over the prior year of the Term, as determined by
the United States Department of Labor Bureau of Labor Statistics or an amount
determined by the Board in its discretion, whichever is greater.

 

(b)               Bonus. The Executive shall also be eligible to receive a cash
bonus for each fiscal year of the Company, in accordance with Schedule A.

 



 

 

 

(c)                Equity Compensation. The Executive shall also be eligible to
receive shares of restricted stock and stock options in accordance with Schedule
B.

 

(d)               Relocation Expenses. The Company shall reimburse the cost of
the Executive’s relocation expenses, up to a maximum reimbursement of $25,000
(unless the Company’s Executive Chairman approves a greater amount), based on
actual expenses incurred in connection with the Executive’s relocation to New
York City. Until July 1, 2014, the Executive may live in the Company’s corporate
housing facility in New York City. The Company shall reimburse the Executive for
the cost of up to two (2) trips to New York City by the Executive, his wife and
daughter for the purpose of searching for a home.

 

(e)                Benefits. The Company shall continue in force full family
medical coverage and comprehensive major medical and hospitalization coverage,
including dental and vision coverage, for Executive and his dependents, with
terms reasonably satisfactory to Executive, which policy the Company shall keep
in effect at its sole cost through the Term and any extension of renewal.
Executive shall be entitled to participate in or receive all other benefits
under any employee benefit plan or other arrangement made available by the
Company to any of its employees (including, without limitation, the Company’s
401(k) and similar plans as may be approved by the Board, collectively, the
“Benefits”), on terms at least as favorable as those on which other senior
executives of the Company shall participate; provided, however, that the
Executive shall be entitled to 25 days of paid vacation during each Contract
Year, exclusive of Company holidays.

 

(f)                Expenses. The Company shall reimburse the Executive for all
reasonable travel and other business expenses incurred by the Executive in the
performance of his duties to the Company hereunder. Such expenses shall be
reimbursable in accordance with prevailing policies of the Company upon
submission of verifiable receipts.

 

7.                  Termination. The Executive’s employment hereunder may be
terminated prior to the end of the Contract Term by the Company or the
Executive, as applicable, without any breach of this Agreement only under the
following circumstances:

 

(a)                Death. This Agreement and the Executive’s employment
hereunder shall terminate upon the Executive’s death.

 

(b)               Disability. If the Disability of the Executive has occurred
during the Contract Term, the Company may give the Executive written notice of
its intention to terminate the Executive’s employment. In such event, the
Executive’s employment with the Company (including the rights to receive
compensation and benefits, except as otherwise required by law) shall terminate
effective on the 30th day after receipt of such notice by the Executive,
provided that within the 30 days after such receipt, the Executive shall not
have returned to full-time performance of his duties.

 

(c)                Cause. The Company may terminate the Executive’s employment
hereunder for Cause immediately upon the Company providing notice of termination
to Executive (subject to any applicable cure periods).

 



 

 

 

(d)               Without Cause. The Company may terminate the Executive’s
employment hereunder without Cause upon 30 days notice.

 

(e)                Good Reason. The Executive may resign from his employment for
Good Reason (as provided in Section 1(g)).

 

(f)                Resignation without Good Reason. The Executive may resign his
employment without Good Reason upon 30 days written notice to the Company.

 

(g)               Notice of Termination. Any termination of the Executive’s
employment hereunder by the Company or the Executive (other than by reason of
the Executive’s death) shall be communicated by a notice of termination to the
other party hereto. For purposes of this Agreement, a “notice of termination”
shall mean a written notice which (i) indicates the specific termination
provision in the Agreement relied upon, (ii) sets forth in reasonable detail any
facts and circumstances claimed to provide a basis for termination of the
Executive’s employment under the provision indicated and (iii) specifies the
effective date of the termination.

 

8.                  Severance Benefits.

 

(a)                Termination without Cause or for Good Reason. Subject to
Section 18, if prior to the expiration of the Contract Term the Executive’s
employment is terminated: (i) by the Company other than for Cause, death or
Disability, or (ii) by the Executive for Good Reason (as defined above), the
Executive shall be entitled to receive a lump sum cash payment specified herein
(the “Severance Payment”), provided that (A) the Executive has executed and
delivered to the Company (no later than the thirtieth (30th) day following the
date on which his employment terminated), and has not revoked, a general release
of the Company and its affiliates in a form reasonably satisfactory to the
Company and (B) the Executive is in compliance with the requirements of Section
4. The Severance Payment shall be paid, less applicable taxes, on the thirtieth
(30th) day following the date on which the Executive’s employment terminated (or
such later date as may be required by Section 18). The Severance Payment shall
be equal to the amount of Executive’s Annual Base Salary that would have been
due through the end of the Initial Term or Renewal Term (as the case may be),
less applicable taxes. In addition, subject to Section 18, the Company shall
continue to provide all Benefits to the Executive under this Agreement for each
Contract Year through the end of the Initial Term or Renewal Term (as the case
may be).

 

(b)               Termination by Death or Disability. Subject to Section 18,
upon the termination of the Executive’s employment by reason of his death or
Disability, the Company shall pay to the Executive or his estate within thirty
(30) days after the termination, a lump-sum amount equal to the amount of Annual
Base Salary that would have been due through the end of the then applicable
Contract Year, less applicable taxes, and any vested and earned but unpaid
awards under the Company’s stock incentive plans and other stock or incentive
awards. This Section 8(b) shall not limit the entitlement of the Executive, his
estate or beneficiaries to any disability or other Benefits then available to
the Executive under any life, disability insurance or other benefit plan or
policy which is maintained by the Company for the Executive’s benefit.

 



 

 

 

(c)                Termination for Cause or Without Good Reason. If the
Executive’s employment is terminated by the Company for Cause or by the
Executive without Good Reason, the Executive shall be entitled to all Annual
Base Salary and all Benefits accrued through the date of termination (less
applicable taxes) and any vested and earned but unpaid awards under the
Company’s stock incentive plans and other stock or incentive awards. Such
accrued compensation shall be paid in accordance with the Company’s ordinary
payment practices and, in any event, on or prior to the fifteenth (15th) day of
the third (3rd) calendar month following the end of the calendar year in which
the date of termination occurs.

 

(d)               Survival. Neither the termination of the Executive’s
employment hereunder nor the expiration of the Contract Term shall impair the
rights or obligations of any party hereto which shall have accrued hereunder
prior to such termination or expiration. The obligations of Section 4 shall, to
the extent provided in Section 4, survive the termination or expiration of the
Executive’s employment with the Company and, as applicable, shall be fully
enforceable thereafter in accordance with the terms of this Agreement.

 

9.                  Arbitration. In the event that the Company or the Executive,
his spouse or any other person claiming benefits on behalf of or through
Executive, has a dispute or claim based upon this Agreement, including the
interpretation or application of the terms and provisions of this Agreement, the
sole and exclusive remedy is for that party to submit the dispute to binding
arbitration in accordance with the rules of arbitration of the American
Arbitration Association (“AAA”) in New York, New York. Any arbitrator selected
to arbitrate any such dispute shall be independent and neutral and will have the
power to interpret this Agreement. Any determination or decision by the
arbitrator shall be binding upon the parties and may be enforced in any court of
law. The expenses of the arbitrator will be paid 50% by the Company and 50% by
Executive, his spouse or other person, as the case may be, provided that the
arbitrator shall be free to apportion such fees between the parties as he/she
may determine in his/her discretion as permitted by the AAA rules of
arbitration. The parties agree that this arbitration provision does not apply to
the right of the Executive to file a charge, testify, assist or participate in
any manner in an investigation, hearing or proceeding before the Equal
Employment Opportunity Commission or any other agency pertaining to any matters
covered by this Agreement and within the jurisdiction of the agency.

 

10.              Binding on Successors. This Agreement shall be binding upon and
inure to the benefit of the Company, the Executive and their respective
successors, assigns, personal and legal representatives, executors,
administrators, heirs, distributees, devisees, and legatees, as applicable.

 

11.              Governing Law. This Agreement shall be governed, construed,
interpreted and enforced in accordance with the substantive laws of the State of
New York, without reference to principles of conflicts or choice of law under
which the law of any other jurisdiction would apply, provided, however, the laws
regarding shareholder approval of the Company’s 2014 Equity Incentive Plan (the
“Plan”) shall be governed in accordance with the laws of the State of Nevada.

 



 

 

 



12.              Validity. The invalidity or unenforceability of any provision
or provisions of this Agreement shall not affect the validity or enforceability
of any other provision of this Agreement, which shall remain in full force and
effect.

 

13.              Notices. Any notice, request, claim, demand, document and other
communication hereunder to any party shall be effective upon receipt (or refusal
of receipt) and shall be in writing and delivered personally or sent by
facsimile transmission or certified or registered mail, postage prepaid, as
follows:

 

If to the Company, to:

 

 

 

Staffing 360 Solutions, Inc.

  641 Lexington Avenue, Suite 1526

 

  New York, New York 10022

 

Tel: (212) 634-640



Attention: Brendan Flood

 

with a copy (which shall not constitute notice) to:

 

Ellenoff Grossman & Schole LLP

150 East 42nd Street, 11th Floor

New York, NY 10028

Tel: (212) 370-1300
Fax: (212) 370-7889

Attention: Barry I. Grossman, Esq.

 

If to the Executive, to:

 

Jeff R. Mitchell

30 Lincoln Plaza

30 West 63rd Street, Apt. 5J

New York, NY 10023

Tel: (646) 895-0022

 

or at any other address as any party shall have specified by notice in writing
to the other parties.

 

14.              Severability. In the event that any paragraph or provision of
this Agreement shall be held to be illegal or unenforceable, the entire
Agreement shall not fail on account thereof. It is further agreed that if any
one or more of such paragraphs or provisions shall be judged to be void as going
beyond what is reasonable in all of the circumstances for the protection of the
interests of the Company, but would be valid if part of the wording thereof were
deleted or the period thereof reduced or the range of activities covered thereby
reduced in scope, the said reduction shall be deemed to apply with such
modifications as may be necessary to make them valid and effective and any such
modification shall not thereby affect the validity of any other paragraph or
provisions contained in this Agreement.

 



 

 

 

15.              Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original, but all of which
together will constitute one and the same Agreement. Such counterparts may be
delivered by fax or e-mail/.pdf transmission, such shall not impair the validity
thereof.

 

16.              Entire Agreement. The terms of this Agreement are intended by
the parties to be the final expression of their agreement with respect to the
employment of the Executive by the Company and may not be contradicted by
evidence of any prior or contemporaneous agreement. The parties further intend
that this Agreement shall constitute the complete and exclusive statement of its
terms and that no extrinsic evidence whatsoever may be introduced in any
judicial, administrative, or other legal proceeding to vary the terms of this
Agreement. This Agreement terminates and supersedes any and all prior agreements
and understandings (whether written or oral) between the parties with respect to
the subject matter of this Agreement.

 

17.              Amendments; Waivers. This Agreement may not be modified,
amended, or terminated except by an instrument in writing, signed by the
Executive and a disinterested officer or director of the Company. By an
instrument in writing similarly executed, the Executive or the Company may waive
compliance by the other party or parties with any provision of this Agreement
that such other party was or is obligated to comply with or perform; provided,
however, that such waiver shall not operate as a waiver of, or estoppel with
respect to, any other or subsequent failure. No failure to exercise and no delay
in exercising any right, remedy, or power hereunder preclude any other or
further exercise of any other right, remedy, or power provided herein or by law
or in equity.

 

18.              Section 409A. The parties acknowledge and agree that, to the
extent applicable, this Agreement shall be interpreted in accordance with, and
the parties agree to use their best efforts to achieve timely compliance with,
Section 409A. Notwithstanding any provision of this Agreement to the contrary,
in the event that the Company determines that any compensation or benefits
payable or provided under this Agreement (including the Severance Payment) may
be subject to Section 409A, the Company may adopt (without any obligation to do
so or to indemnify the Executive for failure to do so) such limited amendments
to this Agreement and appropriate policies and procedures, including amendments
and policies with retroactive effect, that the Company reasonably determines are
necessary or appropriate to: (i) exempt the compensation and benefits payable
under this Agreement from Section 409A and/or preserve the intended tax
treatment of the compensation and benefits provided with respect to this
Agreement or (ii) comply with the requirements of Section 409A; provided,
however, that before the Company adopts any such amendment to this Agreement or
policy (excluding for this purpose a policy that applies generally to plans or
arrangements in addition to this Agreement), the Company will provide notice to
the Executive reasonably in advance of adopting the amendment or policy of the
need and appropriateness of such amendment or policy. No provision of this
Agreement shall be interpreted or construed to transfer any liability for
failure to comply with the requirements of Section 409A from the Executive or
any other individual to the Company or any of the Company’s affiliates,
employees or agents.

 

[Remainder of page left blank intentionally; signature page follows]

 



 

 

 



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.

 

 



  EXECUTIVE                         Jeff R. Mitchell         COMPANY        
STAFFING 360 SOLUTIONS, INC.                     By:       Name: Brendan Flood  
  Title: Executive Chairman



 



 

 

 

Schedule A

 

The Company agrees to pay the Executive an annual bonus (the “Bonus”) up to
fifty percent (50%) of Executive’s Annual Base Salary. The Bonus shall be
calculated as based on criteria to be agreed by the Board within 30 days of
signing this agreement. The bonus will be calculated on a calendar year basis,
pro-rated in the first year, and paid within 60 days of the end of the calendar
year. The bonus criteria can be amended by the Board of Directors at its
discretion.

 



 

 



 

Schedule B

 

(a) The Executive shall be granted an aggregate of 125,000 restricted shares of
Common Stock (the “Restricted Shares“), as follows:



(i)50,000 Restricted Shares on the date that Employee’s Annual Base Salary is
increased to $250,000 pursuant to Section 6(a) (the “Initial Grant”);

 

(ii)25,000 Restricted Shares on the one (1) year anniversary of the Initial
Grant;



(iii)25,000 Restricted Shares on the two (2) year anniversary of the Initial
Grant; and



(iv)25,000 Restricted Shares on the three (3) year anniversary of the Initial
Grant.

 

Upon termination of employment, except in the case of ‘Cause’ or ‘Resignation
Without Good Reason’, as outlined in Clause 7 above, all of the Restricted
Shares will fully vest to the benefit of the Employee or his dependents.

 

(b) The Executive shall be granted stock options, pursuant to the Company’s 2014
Equity Incentive Plan (the “Plan”), to acquire an aggregate of 150,000 shares of
Common Stock (the “Stock Options”) on the date of this Agreement. The Stock
Options shall have an exercise price of $2.00 per share, shall otherwise be
subject to the Plan (including the change of control provisions thereof), and
shall vest as follows:

 

(i)30,000 Stock Options shall become exercisable on the date of the Initial
Grant;



(ii)30,000 Stock Options shall become exercisable on the one (1) year
anniversary of the Initial Grant;

 

(iii)30,000 Stock Options shall become exercisable on the two (2) year
anniversary of the Initial Grant;

 

(iv)30,000 Stock Options shall become exercisable on the three (3) year
anniversary of the Initial Grant; and

 

(v)30,000 Stock Options shall become exercisable on the four (4) year
anniversary of the Initial Grant.



 

 



